[pay10q013115ex102image2.jpg]







May 8, 2014


June Felix


Dear June,


VeriFone, Inc. ("VeriFone" or the "Company") is pleased to offer you the exempt
position of President, VeriFone Europe, reporting directly to Paul Galant, CEO
with a projected start date of May 26, 2014. Your duties will consist of
overseeing European profits and losses; driving European revenue and profit
growth; delivering the target sales and profits for Europe across all of the
Company's capabilities (including but not limited to its terminal business, its
payments as a service and the commerce enablement services); working with
clients, partners, governments, the press, and other key stakeholders and
influencers to enhance VeriFone's reputation. In addition you will be managing
and coordinating European global teams (including hiring, firing, and
reorganization) to implement growth plans; strategic decision-making; and
participate in board meetings. The offer set forth in this letter (the
"Assignment Letter") will expire if it has not been accepted by you on or before
May 13, 2014. VeriFone may withdraw the offer set forth in this letter at any
time prior to your acceptance for any reason. All figures herein are in USD
unless otherwise noted.
You will be based in VeriFone's UK office with a starting annual salary of
$400,000.00 (the "Base Salary"). Your Base Salary will be reviewed annually for
an increase based on your performance and other relevant factors, but shall not
be reduced below $400,000.00 per year. You will also be eligible for a target
bonus of $400,000.00 per annum based (the "Annual Bonus") on the achievement of
certain company-wide corporate financial performance objectives and your
individual scorecard objectives, as set by the VeriFone Board of Directors and
the VeriFone CEO, all per the terms of the VeriFone Variable Incentive Plan
("VIP Plan"). The bonus payout may be further adjusted by the VeriFone Board of
Directors and the VeriFone CEO to be from 80% to 120% of actual target
achievement based upon your personal performance, including but not limited to
your leadership, succession planning and team development for the measurement
period. The bonus target is prorated for any partial fiscal year that you are
employed with us (e.g. for fiscal 2014) and you will not be eligible for any
bonus payment if you are not employed by VeriFone (except as may otherwise be
provided for in VeriFone's Executive Severance Policy) at the end of the
relevant period for such bonus payment. Further VIP Plan information will be
separately provided. Further, you will receive a payment of $150,000.00 (the
"Sign-on Bonus") payable within ten (10) business days after your initial
employment commencement date. If VeriFone terminates your employment for Cause
or you resign without Good Reason (in each case, as defined in VeriFone's
Executive Severance Policy) within one (1) year of the execution of this
Assignment Letter, you will return to VeriFone the Sign-on Bonus within one (1)
year of such termination.


In addition, you will receive initial restricted stock units grant (the "RSU
Grant") with a value of $1,000,000.00. The actual number of RSUs will be
confirmed on the grant date and will be calculated based on dividing the above
grant date value by the per RSU award value applicable on the grant date
(pursuant to VeriFone's standard award grant and valuation policies). ½ of the
grant will time vest pursuant to VeriFone's standard four-year time vesting
schedule (which provides for 25% cliff vest on the first anniversary of the
grant date and 1/16 each quarter thereafter). The other ½ of the grant will
cliff vest on the third anniversary of the grant date and will have a payout
ranging from 0% to 200% of target, based on the level of achievement of the
Company's total shareholder return ("TSR") relative to the companies in the S&P
North America Technology Index over a 3-year performance period from the date of
grant, with the TSR calculated on a stack-ranked basis using a 60-trading day
average immediately preceding the beginning and end of the performance period.
You will also be eligible for additional annual refresh equity awards, which are
at the sole discretion of the Compensation Committee and the Board, and are not
guaranteed in any manner. All vesting is subject to your continual employment by
VeriFone on the applicable equity award vesting date. The awards will be subject
to the terms and conditions of the applicable VeriFone stock plan and VeriFone
award grant agreements under which the awards are granted. In addition to your
initial RSU grant, you will be eligible to be considered (but such grants are
not guaranteed in any manner) for additional annual equity grants targeted at
$500,000.00 per year, based upon your annual performance, the Company's
financial performance and in accordance with the Company's general compensation
policy for its executive team.


While you are based internationally for VeriFone, you will receive the
international relocation package detailed in exhibit A hereto. In addition to
your salary, you and your qualified dependents will be eligible to receive
customary employee benefits that VeriFone provides to employees in comparable
positions as the position being offered to you. Most of these benefits take
effect on your first day of employment with VeriFone.


VeriFone desires to attract and retain individuals who meet our high standards
of performance and conduct. However, VeriFone cannot guarantee that you will be
employed for any specific length of time. Except as provided herein, your
employment will be at will, and may be terminated at any time by either you or
VeriFone. Notwithstanding the above and, given the nature of your expatriate
assignment, VeriFone shall provide you with ninety (90) days written notice
before it terminates your employment without Cause (as defined under VeriFone's
Executive Severance Policy) before the end of the three (3) year assignment
period. We will work closely with you to ensure that you understand our
performance and productivity expectations. Please note that VeriFone may modify
the terms, conditions, duties,

VeriFone, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.verifone.com



--------------------------------------------------------------------------------

[pay10q013115ex102image2.jpg]

compensation, and benefits associated with your employment at any time and in
its sole discretion; provided that such modifications as a whole do not result
in employment terms that are adverse from what is provided herein.


As a VeriFone employee, you will be expected to abide by VeriFone's policies and
procedures which are posted on our internal company website. Acceptance of
employment with VeriFone will indicate your agreement to be bound by all terms
of VeriFone's policies and procedures. In the event of any dispute or claim
relating to or arising out of this agreement, our employment relationship, or
the termination of our employment relationship (including, but not limited to,
any claims of wrongful termination or age, gender, disability, race, or other
discrimination or harassment), you and VeriFone agree that all such disputes and
claims shall be fully, finally, and exclusively resolved by binding arbitration
conducted by the American Arbitration Association ("AAA") in Santa Clara County,
California. You and the VeriFone each expressly waive their respective rights to
have such disputes tried by a court or jury. The arbitration will be conducted
by a panel of three (3) arbitrators appointed by the AAA in accordance with its
then-current rules for the resolution of employment disputes, which can be
reviewed at www.adr.org.


In your work for VeriFone, you will be expected not to use or disclose any
confidential information, including, but not limited to, trade secrets of any
former employer or other person to whom you have an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry, which is otherwise
legally in the public domain, or which is otherwise provided or developed by
VeriFone. You agree that you will not bring onto VeriFone's premises any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality. You represent that you
have disclosed to VeriFone any contract you have signed that may restrict your
activities on behalf of VeriFone.


As a condition of employment, you must also comply with the enclosed Patent and
Confidential Information Agreement, which prohibits unauthorized use or
disclosure of VeriFone proprietary information. Please sign and return this
document along with the signed offer letter.


The offer set forth in this letter is contingent upon: (1) successful completion
of a VeriFone mandatory background investigation, which includes a criminal
history and identity check; and (2) your submission to VeriFone, within three
(3) working days after your start date listed below (or other date on which your
employment begins) of a correctly completed USCIS Form I-9 together with the
required accompanying documents establishing your identity and employment
authorization.


Please indicate your acknowledgement and acceptance of the offer set forth in
this letter by signing, dating, and including your anticipated start date in the
spaces below and returning a signed copy of this offer letter, together with a
signed copy of the enclosed Patent and Confidential Information Agreement, to me
no later than 5:00pm Pacific time on May 13, 2014.



VeriFone, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.verifone.com



--------------------------------------------------------------------------------

[pay10q013115ex102image2.jpg]



June, we look forward to having you as a member of the VeriFone team and to
developing a mutually beneficial working relationship. If you have any
questions, please feel free to contact me at 408-232-7222.


Sincerely,


/s/ Albert Liu


Albert Liu
EVP Corp Dev & General Counsel
VeriFone, Inc.


Acknowledged and Accepted by:


/s/ June Felix
 
5/9/2014
June Felix
 
   Date






VeriFone, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.verifone.com



--------------------------------------------------------------------------------

[pay10q013115ex102image2.jpg]

Exhibit A- International Assignment Terms




While you are on assignment to the VeriFone UK office, the following principal
terms and conditions of your international assignment shall apply:


EMPLOYMENT TERMS WHILE ON ASSIGNMENT


Position
President, VeriFone Europe


Start Date
May 26, 2014 in the US, with relocation to UK when work visa is received


Family Members
Three (3)


Employment Status    
You will remain an employee of VeriFone, Inc. You will be designated
international assignee status and will be noted and paid through VeriFone's UK
subsidiary.


Duration of Assignment
Expatriate assignments are temporary in nature. The length of this assignment is
expected to be initially 36 months. At the end of the third year, a review
process will take place to determine if there is a need to extend the assignment
for a longer duration.


Compensation
Your base salary and annual variable compensation are as described in your offer
letter. The amount will be paid from the UK payroll with applicable withholdings
and deductions.


Health/Welfare Benefits
You and your eligible family members will continue to receive coverage through
the standard VeriFone US health & welfare benefit programs. In addition,
coverage for you and your eligible dependents will also be provided through the
UK Private Health Care Plan.


Housing and Utilities Allowance
You will receive monthly allowance of GBP £10,000 to assist with housing and
utilities expenses.


Travel Expenses
Your duties will require you to travel while on assignment. The Company will
directly pay for all necessary travel expenses in accordance with the Company's
employee travel policy.


Car Rental/Transportation Stipend
VeriFone will directly pay for the lease of an automobile of a similar nature as
provided to its other general managers in Europe, or alternatively provide
suitable and comparable alternative transportation.


Income Tax Preparation and Tax Equalization
VeriFone will designate an external tax consultant to assist in the preparation
and processing of your UK and US tax returns at VeriFone's expense. VeriFone
will continue to provide such tax preparation assistance during the year of your
repatriation, and any year following your repatriation for any residual
assignment-related taxable income you continue to realize. In the event that
penalties and/or interest charges are imposed because of your direct
non-compliance with UK and US tax laws, you will be responsible for the charges,
unless VeriFone can confirm that you have made bona fide efforts to have your
returns filed on time. However, VeriFone will reimburse you for any fines that
you may suffer as a result of any failure by VeriFone to meet its own tax
reporting and/or withholding obligations in the UK or the US with regard to your
compensation.


Work Schedule/Holidays
Your normal work week will be observed in accordance with local customs. You
will be paid for UK national holidays.

VeriFone, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.verifone.com



--------------------------------------------------------------------------------

[pay10q013115ex102image2.jpg]



Visa
VeriFone will assist you in meeting the necessary requirements for employment
and/or residence permits as required for this assignment for you and your
spouse, and VeriFone will provide you with immigration counsel. VeriFone will
reimburse the costs of obtaining legal documents by way of the standard expense
report process.


In order that VeriFone may appropriately file and/or report employer taxes and
liability, you agree also (i) to comply with reporting requirements, including
without limitation periodic reporting of days spent in the U.K.; (ii) to report
to us the possibility that the number of days spent in the U.K. may exceed 183
days in any twelve month period (including time spent in the U.K. outside of
this assignment); (iii) to timely file tax forms relevant to determination of
residency; and (iv) to maintain appropriate records relevant to the
determination of residency with the assistance of immigration and tax advisors.


House Hunting
Before your assignment begins, the Company will directly pay for the services of
a relocation services agency to help you find suitable housing in London.
Additionally, the Company will directly pay for one (1) round-trip business
class flights to London for you and your family to locate suitable housing.


Relocation
VeriFone will pay for the cost of business class airfare for you and your
family, using the most direct route to London from New York City, upon
initiation of this assignment. Please work with the company's travel management
company to coordinate reservations.


Shipment and Storage of Household Goods
Before your assignment begins, VeriFone will directly pay for the cost of
shipment, insurance and temporary storage (up to 30 days) of household goods,
with the following maximums: 500 lbs. of air shipment and a 40-foot container
surface shipment (VeriFone only provides one-time shipment of your household
goods). VeriFone will not pay for the shipment of unusual or high value items
requiring special handling or insurance (e.g. pool tables, paintings, etc).


REPATRIATION


Reassignment: Upon completion of the assignment (or your termination without
Cause or resignation with Good Reason, in each case as such terms are defined in
the Company's executive severance policy), you will be repatriated to the United
States (or to another VeriFone assignment location). VeriFone will provide you
and your family business class airfare via direct route to the location of your
next assignment, plus shipment of your household goods (as detailed below). No
repatriation expenses will be paid if you choose to remain in the UK or do not
accept assignment to another VeriFone location.


Shipment and Storage of Household Goods
Upon completion of your assignment (or your termination without Cause or
resignation with Good Reason, in each case as such terms are defined in the
Company's executive severance policy), VeriFone will directly pay for the cost
of shipment, insurance and temporary storage (up to 30 days) of household goods,
with the following maximums: 500 lbs. of air shipment and a 40-foot container
surface shipment (VeriFone only provides one-time shipment of your household
goods). VeriFone will not pay for the shipment of unusual or high value items
requiring special handling or insurance unless discussed and agreed to in
advance (e.g. pool tables, paintings, etc).


Repatriation Allowance
VeriFone will provide you a one-time repatriation allowance of USD$20,000 to
cover miscellaneous moving expenses.


Conflict of Interest
It is understood that you will not engage in any employment or business
enterprise that would in any way conflict with your assignment and the interests
of VeriFone. You agree to comply with all applicable UK laws, and refrain from
political activity.


Termination
If your international assignment is ended prematurely, the following terms and
conditions apply:
Resignation / Voluntary Termination without Good Reason
In the event that you should resign without Good Reason (as such term is defined
under the Company's executive severance policy) or voluntarily terminate your
employment with VeriFone, in each case on or before the first anniversary of
your start

VeriFone, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.verifone.com



--------------------------------------------------------------------------------

[pay10q013115ex102image2.jpg]

date, you shall reimburse VeriFone on a pro rated basis (pro rated for the
period of the first year of employment that you did not complete) for the actual
total out of pocket cost that VeriFone has paid to relocate you to the UK for
your assignment.


In the event of your resignation without Good Reason (as defined under the
Company's executive severance policy), VeriFone will not be responsible for
relocating you back to the United States. You will be personally responsible for
any tax obligations and filing requirements in both the United States and UK
beyond your termination date and all assignment benefits will cease effective
with your voluntary resignation date. VeriFone will not assume any housing lease
or other obligations in the UK as a result of your resignation or voluntary
termination without Good Reason.


Involuntary Termination – Without Cause or Resignation With Good Reason
In the event that VeriFone terminates your employment without Cause or you
resign with Good Reason (as such terms are defined under the Company's executive
severance policy) during the assignment, then in addition to the separation
benefits provided by the executive severance policy, VeriFone will cover the
cost of return business class airfare for you and your family to your home
location via a direct route, provided that such return occurs no later than
sixty (60) days from your termination date. VeriFone will cover return shipment
of your household goods according to the same weight/dimensions indicated in the
shipment provision above. VeriFone will also assume any reasonable housing lease
obligations in the UK. Except as provided otherwise herein, all other allowances
and benefits will cease as of the date of your termination.


Involuntary Termination – With Cause
Should VeriFone terminate your employment for Cause (as such term is defined
under the company's executive severance policy) during the assignment, all
allowances and benefits will cease upon your termination. VeriFone reserves the
right not to cover costs associated with your return to your home location,
including but not limited to, transportation and household goods relocation back
to the United States (or any other location) and tax obligations and tax filing
assistance.







VeriFone, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.verifone.com

